Citation Nr: 0329468	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-06 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
1997, for the assignment of a compensable evaluation of 
residuals of a right knee injury.

2.  Entitlement to a compensable evaluation for residuals of 
a right knee injury involving instability prior to March 31, 
2000.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury involving instability since 
March 31, 2000.

4.  Entitlement to an increased evaluation for residuals of a 
right knee injury involving arthritis and limitation of 
motion, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
left knee injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In a May 2000 rating decision, the RO denied the veteran's 
claim for service connection for a low back strain.  In an 
October 2002 letter, as well as at a May 2003 hearing, the 
veteran indicated that he wished to reopen that claim.  The 
Board notes further, that in a statement dated in August 
2002, it appears that the veteran is raising a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  As these matters have not 
been procedurally developed for appellate review, the Board 
refers them back to the RO for appropriate action.  




REMAND

The veteran is seeking an increased evaluation for his right 
and left knee disabilities.  He also claims that he is 
entitled to an effective date prior to November 7, 1997, for 
the assignment of a compensable evaluation for his disability 
involving residuals of a right knee injury.  Unfortunately, 
additional action is necessary before the Board can 
adjudicate these claims.

I.  Earlier Effective Date Claim

In September 1998, the RO granted an increased evaluation to 
10 percent for the veteran's right knee disability, effective 
November 7, 1997.  The veteran appealed that decision with 
respect to the effective date.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
inter alia, that VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In Holliday v. Principi, 14 Vet. App. 280 (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Recently, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the veteran's claims were filed prior to 
the November 2000 date of enactment of the VCAA.  However, to 
the extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date 
and because the current claim is still pending before VA, the 
Board finds that the provisions of the VCAA are applicable to 
this pending appeal.  

As to the notice requirements, the Court specifically held 
that 38 U.S.C.A.               § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  The Court 
held that the Board's failure to enforce compliance with that 
requirement is remandable error.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002)

In this case, the Board notes that the veteran has been 
notified of the VCAA.  However, it appears that the RO has 
not complied with certain notice requirements contained in 
38 U.S.C.A. § 5103(a).  Specifically, the record contains no 
documents in which the veteran was advised of the information 
and evidence necessary to substantiate his earlier effective 
date claim, such as evidence pertaining to an informal claim 
to reopen made prior to November 7, 1997.  Moreover, no 
document in the record specifically states what information 
and evidence is necessary to substantiate that claim or 
addresses which information and evidence the Secretary would 
seek to obtain and which information and evidence the veteran 
would be expected to obtain.  This oversight constitutes 
remandable error.  See Huston v. Principi, 17 Vet. App. 195, 
202-03 (2003) (holding that the Board committed remandable 
error by failing to discuss the new notice requirements added 
by the VCAA with respect to veteran's earlier effective date 
claim). 

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the Federal 
Circuit invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  See 
also Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  Therefore, the Board cannot 
notify the veteran of the provisions of the VCAA with respect 
to the division of responsibilities between the VA and the 
veteran in obtaining evidence necessary to substantiate his 
claim.  

II.  Residuals of a Right Knee Injury

The veteran's right knee was examined by VA in August 2001.  
At his May 2003 hearing, however, the veteran indicated that 
the symptoms in his right knee had progressed since his last 
VA examination.  The Board therefore finds that the veteran 
should be afforded a VA orthopedic examination to determine 
the nature and severity of his right knee disability 
involving instability and limitation of motion.  38 U.S.C.A. 
§ 5103A; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the duty to assist includes the duty to conduct a 
thorough and contemporaneous examination to ensure that the 
evaluation of the disability is a fully informed one).  

III.  Residuals of a Left Knee Injury

The September 1998 rating decision denied an evaluation in 
excess of 20 percent for the veteran's left knee disability.  
The veteran filed a notice of disagreement (NOD) with respect 
to that decision in February 1999.  38 C.F.R. § 20.201 
(2003).  To date, however, the RO has not issued a statement 
of the case (SOC) in response to the veteran's NOD.  

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should consider the issues on 
appeal, particularly the earlier 
effective date claim, under the VCAA by 
ensuring that all notification and 
assistance requirements of the VCAA are 
satisfied, including notice to the 
veteran of the evidence necessary to 
substantiate his claims and the division 
of responsibility between the VA and the 
veteran in obtaining that evidence.  Any 
notice given, or action taken thereafter, 
must comply with Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003); and 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right knee 
disability involving instability and 
limitation of motion.  The examination 
should include X-rays and a complete test 
of the range of motion of the right knee, 
documented in degrees.  The examiner 
should also answer the following 
questions: (a) whether the right knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
right knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria 
including the VCAA.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

5.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to an increased 
evaluation for residuals of a left knee 
injury.  The statement of the case should 
include a discussion of all relevant 
evidence considered, and citation to all 
pertinent law and regulations.  
Thereafter, the veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



